DETAILED ACTION
	This action is in response to the applicant’s reply and amendments to the claims filed on December 28, 2021. Claims 1-20 are pending and addressed below. 

Response to Amendment
Claim 1 has been amended. Claims 1-20 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement filed January 6, 2022 has been considered by the Examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Zulak, US 2012/0175927 (hereinafter Zulak)”, “herein Zhang et al., US2018/0274302 (hereinafter Zhang)”, and “herein Smith, WO 2021/003242 A1 (hereinafter Smith)”, for the following reasons:
Zulak discloses a hole opener for use in direction drilling. The hole opener includes a shaft, a plurality of flutes extending outwardly from the shaft. Each of the plurality of flutes includes a first side, a second side, and a top side, and a plurality of recesses in the top side. A plurality of cutter blocks, including a base and a cutter, are received in one of the plurality of recesses and are removably coupled the cutter the flute by pins.
Zulak does not disclose the plurality of recesses are generally planar with the top side of the flute or a removable weld which fixes the cutter block into the recess of the flute.  

Zhang discloses a hole opener including a shaft, a plurality of flutes extending outwardly from the shaft. Each of the plurality of flutes includes a first side, a second side, and a top side, and a plurality of recesses in the top side. A plurality of cutter blocks including a base and a cutter are received in one of the plurality of recesses and are removably coupled the cutter the flute using a two piece lock and fastener to permit rotation of the cutting elements within the recess. 
Zhang does not disclose a removable weld which fixes the cutter block into the recess of the flute. In contrast to the two piece lock and fastener of Zhang a removable weld would prevent the rotatable cutter from rotating and thereby destroy principle operation of Zhang.  

Smith discloses a hole opener for use with a directional drilling rig including a shaft, a plurality of flutes extending outwardly from the shaft. Each of the plurality of flutes includes a first side, a second side, and a top side, and a plurality of recesses in the top side. A plurality of cutter blocks including a base and a cutter are received in one of the plurality of recesses. The cutter blocks are removably attached to the recess (threaded apertures 141) in the flutes by fasteners 116. Welds are used to permanently affix vanes to the shaft or individual cutter teeth without a cutter block to the vanes.  
Smith does not disclose the plurality of recesses are generally planar with the top side of the flute or a removable weld which fixes the cutter block into the recess of the flute.  Further the use of a removable weld would be contrary to the use of permanent welds in Smith.

Zulak, Zhang, and Smith, fails to suggest alone, or in combination, the limations of “each of the plurality of recesses being generally planar and recessed from the top side of the flute” or “a weld that fixes the cutter block to the flute with the cutter block received in the recess, the weld being removable to replace the cutter block with a second cutter block in the one of the plurality of recesses” as recited in claim 1.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limations of the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676